If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    FOR PUBLICATION
                                                                    September 10, 2020
                Plaintiff-Appellee,                                 9:00 a.m.

v                                                                   No. 338877
                                                                    Berrien Circuit Court
JOHN ANTONYA MOSS,                                                  LC No. 2015-005091-FH

                Defendant-Appellant.


Before: SHAPIRO, P.J., and SERVITTO and LETICA, JJ.

SHAPIRO, P.J.

         Defendant pleaded no contest to third-degree criminal sexual conduct (CSC-III), MCL
750.520d(1)(d) (related by blood or affinity and sexual penetration occurs) against his adoptive
sister (complainant). After being sentenced to 6 to 15 years’ imprisonment, defendant later moved
to withdraw his plea on the grounds that it lacked an adequate factual basis, arguing that although
he and the complainant shared an adoptive parent, they were not related “by blood or affinity.”
The trial court denied the motion, and we denied defendant’s application for leave to appeal.
Defendant applied for leave to appeal in the Michigan Supreme Court, which, after hearing
argument on the application, remanded the case to us for consideration as on leave granted. For
the reasons stated in this opinion, we affirm the trial court’s denial of defendant’s motion to
withdraw his plea.


                             I. FACTS & PROCEDURAL HISTORY

        Defendant and complainant were legally adopted out of the foster care system by a single
woman. At the time of the offense that occurred in the family home, defendant was 25 years old
and complainant was 17 years old. It is unclear from the record whether defendant was living at
the family home or was just visiting. In any event, defendant told the police that he climbed
through the bathroom window at 5:00 a.m. because no one answered the door. It is undisputed
that defendant then went to complainant’s bedroom and sexually penetrated her. Complainant
went to the hospital and reported that she had been sexually assaulted by her brother; defendant
maintains that the sex was consensual.



                                               -1-
        Defendant was arrested and charged, as a habitual offender, with resisting and obstructing
an officer, possession of marijuana (second offense), and two counts of CSC-III (related by blood
or affinity, and using force or coercion contrary to MCL 750.520d(1)(b)). The prosecution agreed
to dismiss the charges of resisting and obstructing, possession of marijuana, the CSC-III count
involving force or coercion, and the habitual-offender status in exchange for defendant entering a
no-contest plea to the CSC-III charge based on relation by blood or affinity. The prosecution also
agreed to recommend a minimum sentence of 6 years’ imprisonment. The trial court accepted
defendant’s plea on the basis that he was related to complainant by affinity.

        After sentencing, defendant was appointed appellate counsel and moved to withdraw his
no-contest plea. He argued that there was no factual basis supporting the CSC-III conviction
because adoptive siblings are not related by blood or affinity, relying primarily on People v
Zajaczkowski, 493 Mich. 6; 825 NW2d 554 (2012). Defendant also asserted that his trial counsel
was ineffective for advising him that he could be found guilty of CSC-III even if the jury agreed
that the encounter with complainant was consensual. In a written opinion and order, the trial court
determined that adoptive siblings are related by affinity and denied defendant’s motion to
withdraw. As noted, we denied leave to appeal and so now consider the issue for the first time.1

       In remanding the case to this Court, the Supreme Court directed us to

       specifically address whether a family relation that arises from a legal adoption, see
       MCL 710.60(2) (“ . . . After entry of the order of adoption, there is no distinction
       between the rights and duties of natural progeny and adopted persons . . . ”) (1) is
       effectively a “blood” relation, as that term is used in MCL 750.520b – MCL
       750.520e; or (2) is a relation by “affinity,” as that term is used in MCL 750.520b –
       MCL 750.520e, see Bliss v Caille Bros Co, 149 Mich. 601, 608; 113 N.W. 317
       (1907); People v Armstrong, 212 Mich. App. 121; 536 NW2d 789 (1995); People v
       Denmark, 74 Mich. App. 402; 254 NW2d 61 (1977). [People v Moss, 503 Mich.
1009 (2019).]

Having fully reviewed the issue consistent with the Supreme Court’s order, we hold that defendant
and complainant are effectively related by blood and so there was an adequate factual basis for
defendant’s no-contest plea.




1
  Generally, we review for an abuse of discretion a trial court’s denial of a defendant’s motion to
withdraw a plea. People v Fonville, 291 Mich. App. 363, 376; 804 NW2d 878 (2011). However,
whether there was a sufficient factual basis for defendant’s plea turns solely on statutory
interpretation, which is a question of law reviewed de novo. People v Willams, 491 Mich. 164,
169; 814 NW2d 270 (2012). The goal of statutory interpretation is to discern and give effect to
the Legislature’s intent. People v Flick, 487 Mich. 1, 10; 790 NW2d 295 (2010).


                                                -2-
                                          II. ANALYSIS

                                            A. BLOOD

       Multiple CSC offenses include as an element or alternate element of the offense that the
defendant was related to the complainant “by blood or affinity” to either the third or fourth degree.
See MCL 750.520b–MCL 750.520e. In this case, defendant pleaded no contest to CSC-III
contrary to MCL 750.520d(1)(d), which prohibits a person from engaging in sexual penetration
with another person who “is related to the actor by blood or affinity to the third degree and the
sexual penetration occurs under circumstances not otherwise prohibited by this chapter.”

        Section 60 of the Michigan Adoption Code, MCL 710.21 et seq., is “commonly referred to
as the effect-of-adoption statute.” Jones v Slick, 242 Mich. App. 715, 736; 619 NW2d 733 (2000).
In pertinent part, MCL 710.60 provides:

               (1) After the entry of an order of adoption, if the adoptee’s name is changed,
       the adoptee shall be known and called by the new name. The person or persons
       adopting the adoptee then become the parent or parents of the adoptee under the
       law as though the adopted person had been born to the adopting parents and are
       liable for all the duties and entitled to all the rights of parents.

               (2) After entry of the order of adoption, there is no distinction between the
       rights and duties of natural progeny and adopted persons, and the adopted person
       becomes an heir at law of the adopting parent or parents and an heir at law of the
       lineal and collateral kindred of the adopting parent or parents. After entry of the
       order of adoption, . . . an adopted child is no longer an heir at law of a parent whose
       rights have been terminated under this chapter or chapter XIIA or the lineal or
       collateral kindred of that parent . . . . [Emphasis Added.]

We have explained that

              [t]he effect of [MCL 710.60(1)] is to make the adopted child, as much as
       possible, a natural child of the adopting parents, and to make the adopting parents,
       as much as possible, the natural parents of the child. The Michigan adoption
       scheme expresses a policy of severing, at law, the prior, natural family relationship
       and creating a new and complete substitute relationship after adoption. [In re Toth,
       227 Mich. App. 548, 553; 577 NW2d 111 (1998).]

By virtue of MCL 710.60, “it is as though [the adopted children] had been born to [the adoptive
parent.]” Wilson v King, 298 Mich. App. 378, 382; 827 NW2d 203 (2012).

        It is clear therefore that, under the Adoption Code, both defendant and complainant are
treated as the natural progeny of their adoptive mother. The former biological ties of defendant
and complainant were each severed by adoption and a completely new relationship was
substituted. Given that the law treats both defendant and complainant as biological children of the
adoptive mother, it follows that a constructive biological relationship exists between them as well.
Each adopted child is placed in the lineage of the adoptive parent, meaning that, by law, the



                                                -3-
children share a common ancestor. Accordingly, we conclude that siblings by adoption are
effectively related by blood as that term is used in MCL 750.520(d)(1)(d).

        We reject defendant’s argument that Zajaczkowski compels a different result. First, if that
was true, it is difficult to see why the Supreme Court would remand the case to us rather than
resolving the case by order. Second, the facts in Zajaczkowski presented a very different question.
In that case, there was neither a biological relationship nor a definitive legal relationship between
the defendant and the complainant. The defendant was born during the marriage of his mother to
the complainant’s father. Zajaczkowski, 493 Mich. at 9. Although the complainant’s father was
identified as defendant’s legal father in the divorce judgment, a DNA test later established that the
complainant’s father was not the defendant’s biological father. Id. In our review of the case, we
concluded that MCL 552.29’s presumption of legitimacy to all children born to a marriage
controlled and noted that the defendant did not have standing to rebut that presumption. Id. at 11-
12. The Supreme Court rejected that view, finding that “nothing in the language of MCL
750.520b(1)(b)(ii) indicates that a relationship by blood can be established through this
presumption.” Id. at 14. Further, the Court “decline[d] to conclude as a matter of law that
defendant shares a common ancestor with the victim and is thereby related to the victim by blood
merely because defendant may be considered the issue of his mother’s marriage to the victim’s
father for legitimacy purposes.” Id. at 15.

        The Supreme Court made clear that the presumption of legitimacy under MCL 552.29 is
just that: a presumption that can be rebutted. The presumption is not conclusive proof of a
biological relationship, although “in the absence of a determinative DNA test, the prosecution may
use evidence that a person was born during a marriage as evidence that the defendant is related to
the victim by blood . . . .” Zajaczkowski, 493 Mich. at 15 n 20. But in cases where the lack of a
biological relationship is established by a DNA test, as in Zajaczkowski, the presumption of
legitimacy carries no weight for purposes of showing a blood relationship under the CSC statutes.
By contrast, the familial relationship established by adoption is conclusive rather than presumptive.
The Adoption Code creates an unrebuttable familial relationship between children adopted into
the same family. By law, adoptive children effectively become the biological children of the
adoptive parent, and the necessary implication is that the constructive biological relationship
extends between adoptive siblings.

        Defendant specifically relies on footnote 18 in Zajaczkowski, which can be read to suggest
that relations arising by adoption do not constitute blood relationships for purposes of MCL
750.520b–MCL 750.520e. See Zajaczkowski, 493 Mich. at 14 n 18. However, as noted,
Zajaczkowski did not involve an adopted family member and there was no argument made
regarding the effect of the Adoption Code. Given that, we view footnote 18 as dicta, at least until
such time as the Supreme Court directs us otherwise. See People v Borchard-Ruhland, 460 Mich.
278, 286 n 4; 597 NW2d 1 (1999) (“It is a well-settled rule that obiter dicta[, i.e., a statement not
necessary to the determination of the case,] lacks the force of an adjudication and is not binding
under the principle of stare decisis.”).

        Further, we think it is highly unlikely that the Legislature intended to treat adoptive siblings
different than biological siblings for purposes of the CSC statutes. We reached a similar
conclusion in Armstrong, 212 Mich. App. 121, in which we were tasked with deciding whether
stepsiblings were related by affinity under the CSC statutes. We reasoned in part:


                                                  -4-
       In looking to the object of the second-degree criminal sexual conduct statute and
       the harm it is designed to remedy, and in applying a reasonable construction that
       best accomplishes the purpose of that statute in this case, we are persuaded that the
       term “affinity” encompasses the relation between a stepbrother and a stepsister. If
       the term were not so construed, then the first- and second-degree criminal sexual
       conduct statutes would impose a penalty more severe where the perpetrator sexually
       assaulted a spouse’s brother or sister than where the perpetrator sexually assaulted
       a stepbrother or stepsister. In this time of divorce, remarriage, and extended
       families, we see no reason why the Legislature would give enhanced protection to
       a victim related to a perpetrator as an in-law but not to a victim related to a
       perpetrator as a stepbrother or stepsister. Thus, defining the term “affinity” to
       encompass the relation between a stepbrother and a stepsister avoids a construction
       of the second-degree criminal sexual conduct statute that would yield absurd
       results. [Id. at 128-129.]

         We find this reasoning applicable to the case at hand. That is, we can discern no reason
why the Legislature would have intended to afford greater protection to persons committing sex
crimes against adoptive rather than biological siblings. Siblings, whether adoptive or biological,
are the type of potential victims that the statute aims to protect because there exists special
relationship between them that is vulnerable to exploitation. See id. at 128 (“In fashioning the
criminal sexual conduct statute, MCL 750.520a et seq. . . .; the Legislature intended to protect
young persons from sexual contact by persons with whom they have a special relationship, such
as relatives.”).2

        In sum, because adoptive siblings are effectively related by blood through the Adoption
Code, there was a sufficient factual basis supporting defendant’s no-contest plea to CSC-III on the
basis of relation by blood or affinity, and the trial court did not err by denying defendant’s motion
to withdraw his plea.

                                          B. AFFINITY

        Given our holding that there is effectively a blood relationship in this case, it is not
necessary that we decide whether a relationship by affinity also exists. See B P 7 v Bureau of State
Lottery, 231 Mich. App. 356, 359; 586 NW2d 117 (1998) (“As a general rule, an appellate court
will not decide moot issues.”). However, considering the Supreme Court’s remand order, we will
address the issue.

        In 1907, the Supreme Court in Bliss, 149 Mich. 601, defined “affinity” in the context of
judicial disqualification as



2
  Defendant argues that MCL 750.520d(1)(d) is not restricted by age, and so the purpose of that
statute should not be construed as the protection of young people. However, we are construing a
relation by blood as that term is used in MCL 750.520b-MCL 750.520e, which includes provisions
that are expressly aimed at protecting minors and other vulnerable persons from sexual contact
from relatives.


                                                -5-
        the relation existing in consequence of marriage between each of the married
        persons and the blood relatives of the other, and the degrees of affinity are
        computed in the same way as those of consanguinity or kindred. A husband is
        related, by affinity, to all the blood relatives of his wife, and the wife is related, by
        affinity, to all blood relatives of the husband.

Both this Court and the Supreme Court have quoted the Bliss definition with approval in CSC
cases. See Denmark, 74 Mich. App. at 408; Zajaczkowski, 493 Mich. at 13-14.

        In Armstrong, 212 Mich. App. at 126, however, this Court interpreted the term anew,
determining that the Bliss definition was not controlling for purposes of “whether the Legislature
intended the term ‘affinity’ to encompass stepbrothers and stepsisters” in the context of applying
the CSC statutes. Armstrong, 212 Mich. App. at 126. In holding that stepsiblings were related by
affinity, this Court reasoned in part:

                The term “affinity” is “neither an unusual nor esoteric word; nor does that
        criminal sexual conduct statute use the term in an uncommon or extraordinary
        context.” Denmark, [74 Mich App at 408]. Random House College Dictionary (rev
        ed) defines the term “affinity” as a “relationship by marriage or by ties other than
        those of blood.” [People v Barjas, 198 Mich. App. 551, 555; 499 NW2d 396
        (1993)]; see also MCL § 8.3a . . . . The common and ordinary meaning of affinity
        is marriage. State v CH, 421 So 2d 62, 63 (Fla App, 1982). The term “step” is
        defined as “a prefix used in kinship terms denoting members of a family related by
        the remarriage of a parent and not by blood.” Random House College Dictionary
        (rev ed). Thus, pursuant to the rules of statutory construction, it would appear that
        defendant and the victim were related by affinity because they were family
        members related by marriage. [Id. at 127-128.]

         In this case, the trial court relied on the lay dictionary definition quoted in Armstrong, i.e.,
that affinity extends to a relationship by marriage or by ties other than those of blood. While this
single, broad definition may support extending the term affinity to relationships beyond those
arising from marriage, Armstrong nonetheless concluded that stepsiblings were related by affinity
“because they were family members related by marriage.” Id. at 128 (emphasis added). Thus,
regardless of the various definitions, affinity has always been understood so as to exist via a
marriage, and we are not aware of any published case holding to the contrary. Here, the
relationship of the two adopted children did not arise from a marriage and so it is not a relationship
by affinity.

                          C. EFFECTIVE ASSISTANCE OF COUNSEL

      Lastly, defendant argues that his trial counsel was ineffective for advising him that he could
be convicted of CSC-III even if the jury agreed that the sexual encounter was consensual.3


3
 Because the trial court did not hold an evidentiary hearing, our review of his ineffective assistance
of counsel claim is limited to errors apparent on the record. See People v Payne, 285 Mich. App.
-6-
However, because we conclude that defendant was effectively related to his adoptive sister by
blood, defendant could be convicted under MCL 750.520d(1)(d), which does not require the use
of force or coercion. Accordingly, trial counsel’s advice was not deficient and defendant’s claim
of ineffective assistance of counsel is without merit.

       Affirmed.



                                                            /s/ Douglas B. Shapiro
                                                            /s/ Deborah A. Servitto
                                                            /s/ Anica Letica




181, 188; 774 NW2d 714. To prevail on a claim of ineffective assistance of counsel, a defendant
must establish that “(1) the performance of his counsel was below an objective standard of
reasonableness under prevailing professional norms and (2) a reasonable probability exists that, in
the absence of counsel’s unprofessional errors, the outcome of the proceedings would have been
different.” People v Sabin (On Second Remand), 242 Mich. App. 242 Mich App 656, 659; 620
NW2d 19 (2000).


                                                -7-